 FGI FIBERS473FGI Fibers,Inc.andBakery,Laundry,BeverageDrivers and Vending Machine Servicemen andAlliedWorkers of Albany and Vicinity LocalNo. 669 International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America, Petitioner.Case 3-RC-854220 June 1986DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND STEPHENSThe National Labor Relations Board, by a three-member panel,has considered objections to anelection held 5 and 6 April 1984 and the hearingofficer's report recommending disposition of them.The election was conducted pursuant to a Stipula-tion for Certification on Consent Election executedon 20 March 1984. The tally of ballots shows 21for and 28 against the Petitioner, with 2 challengedballots, an insufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and briefs, and has decided to affirmthe hearing officer's findings and recommendationsas modified below.The hearing officer recommendedsustaining thePetitioner's Objection 5(a) and an unnumbered ob-jection and setting the election aside. The hearingofficer recommended overruling the Petitioner'sother objectionsin issue.'Objection5(a) allegesthat the Employer threatened to eliminate its opendoor policy if the Union won the election, and theunnumbered objection alleges that the Employeradopted for discriminatory reasons a rule prohibit-ing talking about the Union in the workplace or onworktime.We find merit in the Employer's excep-tion to the hearing officer's finding with respect toObjection 5(a), but we affirm, for the reasons statedbelow, his finding with respect to the unnumberedobjection, and we find that the conduct on whichthe latter objection is based warrantssetting asidethe election.Objection 5(a)The facts show that the Employer maintained awidely publicized and utilized open door policywhich gave employees the right to discuss anytopics atanytime with supervisors and manage-ment officials. Three employee witnesses testifiedthat two company officials stated in employeeshiftwidemeetingsa few weeks before the electionthat "there would not be any more open doorpolicy if the Union was voted in because they'dhave to go through union procedures, like griev-ances." The Employer distributed campaign litera-ture which contained the following statements:The Company is not in favor of a union in thisplant because1.The Company likes its ability to deal di-rectly and on a personal basis with its employ-ees.A union would require dealing with ouremployees through a shop steward, therebylosing personal relationships.2. In the running of our business we havebeen able to communicate and function in arelativelyinformal manner.Placing a union inbetween management and employees will for-malize the structure to the point where boththe company and the employees will fmd itmuch more difficult to work and communicateeffectively.The hearing officer found from the foregoingtestimonial and documentary evidence that the Em-ployer unlawfully threatened to "retaliateagainstitsemployees' selection of a union representativeby cutting off the employees' Section 9(a) right todeal directlywithmanagement."2 In support ofthis finding, he emphasized the Employer's failuretomake reference to the employees' Section 9(a)right to take up grievances directly even if theyhave union representation.The Board has recently held, inTri-Cast, Inc.,3thatwhere, as here, an employer proceeds to tellits employees about changes in its open door policywhich will result from their selection of a bargain-ing agent, such statements "cannot be characterizedas an objectionable retaliatory threat to depriveemployees of their rights but rather is nothingmore or less than permissible campaign conduct."4Further, as Section 9(a) contemplates changes inthe manner in which employers may deal with rep-resented employees, we find, contrary to the hear-ing officer, that no negative inference should bedrawn from the Employer's failure to refer its em-ployees to that section of the Act.5 Accordingly,we shall overrule Objection 5(a).'At the heanng the Petitioner withdrew Objections 1, 4, 6, 7, 8, 9, 10,and II and portions of Objections 2, 3, and 5, and the hearing officertherefore made no rulings on them The hearingofficeroverruledthe re-maining Petitioner objections (portions of Objections 2, 3, and 5) exceptforObjection 5(a) and the unnumbered objection discussed below. ThePetitioner filed exceptions to the hearing officer'soverrulingof the un-withdrawn portions of Objections 2, 3, and 5We find no merit in thoseexceptions8MeadNursingHome,265 NLRB 1115, 1116 (1982)9 274 NLRB 377 (1985)4 Id at 377sThe proviso to Sec 9(a) specifically provides that employees havethe right to present grievances to their employer without union interfer-ence "as long as the adjustment is not inconsistent with the terms of acollective-bargaining contract or agreement then in effectProvided fur-ther,That the bargaining representative has been given opportunity to bepresent at such adjustment "280 NLRB No. 54 474DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Alleged No-Talking RuleThe record evidence shows that prior to this or-ganizing campaign theEmployerhad a no-solicita-tion rule which was included among its writtenwork rules and regulations.6 George Scavelli, theEmployer's vice president, referred to that no-so-licitation rule during his talks at the employee shiftmeetings in March. In addition, Scavelli read ver-batim the following portion from a managementelectioneering guide,which related to prohibitedand permissible actionsby supervisors:Must not interfere with employees who dis-tributeunion literature in non-work areasduring non-work periods. For example, lunchperiods, rest periods et cetera. Remember theemployees may not distribute union literatureduring working time or in work areas where aplant rule in the interest of efficiency and pro-ductivity prohibits such a distribution.The hearing officer also found, however, basedon mutually corroborative testimony of employeewitnesseswhom he credited, that Scavelli ex-plained the rule to the employees as a rule thatwould bar talk about union matters"in work areasoron work time" (emphasis added)and made itclear thattheycould not engage in union talk attheirwork stations. The rule as thus explainedwould, as a practical matter, bar such discussionswhen employees were returning from breaks andeven in the absence of any particular showing ofinterferencewith production or discipline. Thehearingofficer further found that, prior to the or-ganizing campaign,the Employerhad imposed noban on employees'talking attheirworkstations,and there was no evidence that such conversationshad caused any disruption of work that would jus-tify the broad ban. We agree with the hearing offi-cer that,in these circumstances,the vice president'soral explanation of the no-solicitation rule at anemployee meeting constituted objectionable con-duct because the rule was both overly broad7 and" The Employer'swritten no-solicitation rule states as follows6.Employees have the right under the National Labor RelationsAct to joinor refuse to join a labor organization and to engage in orrefuse to engage in efforts to organize a labor organization.Howev-er,work time is for working and employees may not use their paidwork time, nor interferewith other employeesduring their paidwork time in their exercise of these rights.There will be nodistnbu-don of literature,pamphlets or printed materialof any land on com-pany property by personsemployed or not employed bythe compa-ny.Failure tocomply with item 6willresult in being discharged fromemployment(Emphasis in original ]7Our Way, Inc.,268 NLRB 394 (1983),Stoddard-Quirk Mfg.Co, 138NLRB615, 617(1962).Unsupportedspeculationthattalk about unions,discriminatory." The absence of evidence that therulewas actually enforced "does not insulate itfrom the proscriptions of the Act."Paceco, 237NLRB 399, 401 fn. 11 (1978).We fmd that the overly broad and discriminatoryno-solicitation rule promulgated at a meeting ofunitemployees interfered with the election held 5and 6 April 1984 and that the election shouldtherefore be set aside and a new election directed.[Direction of Second Election omitted from pub-lication.]CHAIRMAN DOTSON,dissenting.Contrary to my colleagues, I would reverse thehearing officer's finding that Vice President Sca-velli promulgated an objectionable no-talking rule.The facts show that prior to the union organizingcampaign the Employer published a no-solicitationrule recognizing the right of its employees toengage in organizing activities that does not inter-ferewith working employees. The sole objection-able conduct found here involves Scavelli's at-tempts to clarify to employees that the Employer'swritten rule meant that employees should not carryback breaktime union discussions to disrupt work-ing employees. Contrary to the majority, I con-clude therefrom that Scavelli did not promulgate ano-talkingrule but merely clarified the Employer'sexisting written rule.IFurthermore,Scavelli's admonishing employeesnot to disrupt coworkers is plainly more reflectiveof the Employer's legitimate desire to maintain pro-duction than that of antiunion motivation where, ashere, this is the sole conduct found objectionable,and there is simply no evidence of antiunionanimus on the part of the Employer. Thus, I findinapposite cases cited by my colleagues and thehearing officer involving overly broad no-solicita-tion or no-talking rules which the Board found hadbeen promulgated to interfere with union organiz-ing or other protected employee activities, or inwhich such rules were used as a backdrop for un-lawful threats or warnings to known union sup-porters.Accordingly, for all these reasons, I wouldreverse this finding of the hearing officer and certi-fy the election results.as opposed to other sorts of conversations,would somehow interferewith plant discipline is not the sort of business justification that wouldsave anoverlybroad rule.6Maestro Cafe Associates,270 NLRB 106 fn. 2 (1984)'Unlikemy colleagues,Ido not view Scavelli'sclarification as abroader prohibition than the written no-solicitation rule which I note isnot even alleged as objectionable